                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


MAURO GUTIERREZ-GUTIERREZ,

                  Petitioner,

v.                                              CASE NO. 4:18cv412-RH/CAS

JEFF SESSIONS et al.,

                  Respondent.

_____________________________/


                            ORDER DISMISSING THE PETITION


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 7. No objections have been filed. Upon consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The petition is dismissed without

prejudice as moot.” The clerk must close the file.

         SO ORDERED on November 12, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv412-RH/CAS
